Title: To James Madison from Thomas Mathews, 3 November 1801
From: Mathews, Thomas
To: Madison, James


Dear SirNorfolk 3d November 1801
I shall offer no excuse for the liberty I take in introducing my friend Lieut. Saunders, to your notice and attention. I flatter myself you will find Mr. Saunders an agreeable young Man, and I know He will be acceptable to you, for He is a Man of Honor and integrity.
As I am fixed at the principle mart in our State, it would give me pleasure to render you any services in this quarter. I pray you to be assured, my dear Sir, that I feel myself indebted to the President for calling you into Office, and I trust your health will enable you to discharge the duties agreeable to your wishes. I am with very great respect Dear Sir Your most obet Servt
Thos Mathews
 

   RC (DLC).


   Mathews may have referred to John Saunders, a Virginian appointed to the First Regiment of Artillerists and Engineers in 1795. Jefferson reappointed him in March 1802 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:173, 411).


   Thomas Mathews (d. 1812) had served in the Virginia ratifying convention of 1788 and in the House of Delegates from Norfolk County, 1781–1800. A prominent Federalist, he was Speaker of the Virginia House of Delegates, 1788–93 (F. B. Heitman, Historical Register of Officers of the Continental Army during the War of the Revolution [Washington, 1893], p. 384; Swem and Williams, RegisterEarl G. Swem and John W. Williams, eds., A Register of the General Assembly of Virginia, 1776–1918, and of the Constitutional Conventions (Richmond, 1918)., pp. 28, 39, 406; Thomas Jefferson Wertenbaker, Norfolk: Historic Southern Port [Durham, N.C., 1931], pp. 87–88, 99).

